Exhibit 10.10

INTERCHANGE AGREEMENT

THIS INTERCHANGE AGREEMENT (this “Agreement”), is made and entered into by and
between Joust Capital III, LLC (“Party A”), a Delaware limited liability company
whose address is c/o FJ900, Inc., 23411 Autopilot Drive, Suite 217, Dulles,
Virginia 20166, and Danaher Corporation (“Party B”), a Delaware corporation
whose address is 2200 Pennsylvania Avenue, N.W., Suite 800W, Washington, D.C.
20037-1701, on and as of the 22nd day of July, 2011.

WITNESSETH:

WHEREAS, Party A owns or leases and operates an aircraft more particularly
described in Schedule A hereto (such aircraft together with the engines
described in Schedule A, are referred to herein as the “Party A Aircraft”);

WHEREAS, Party B owns or leases and operates an aircraft more particularly
described in Schedule B hereto (such aircraft together with the engines
described in Schedule B, is referred to herein as the “Party B Aircraft” (the
Party A Aircraft and the Party B Aircraft are sometimes referred to as the
“Aircraft” or individually, an “Aircraft”); and

WHEREAS, Party A desires to lease the Party A Aircraft to Party B, and Party B
desires to lease the Party B Aircraft to Party A, in each case in an interchange
agreement as defined in Section 91.501(c)(2) of the Federal Aviation Regulations
(“FAR”).

NOW, THEREFORE, the parties hereto agree as follows:

1. Term. The term of this Agreement (“Term”) shall commence on the date hereof,
and shall continue until either party terminates this Agreement pursuant to
Sections 9 or 12 hereof.

2. Use of Aircraft.

A. Lease of Aircraft. Each party agrees on the terms and conditions of this
Agreement to provide the use of its Aircraft for the convenience of the other
party, and to operate interchange flights subject to the requirements of FAR
Section 91.501(b)(6). Such use will be at the convenience of the party which
operates the Aircraft (the operator of the Aircraft is hereinafter referred to
as the “Operator” and the party using the Aircraft pursuant to this Agreement is
hereinafter referred to as the “User”), upon request by one to the other in
accordance with the terms and conditions of this Agreement. Pursuant to this



--------------------------------------------------------------------------------

Agreement, which shall constitute an interchange agreement as that term is
defined in FAR Section 91.501(c)(2), Party A agrees to make available the Party
A Aircraft for lease on a non-exclusive, equal time, basis to Party B, and Party
B agrees to make available the Party B Aircraft for lease on a non-exclusive,
equal time, basis to Party A, in each case subject to the terms and conditions
of this Agreement.

B. Operational Control. Regardless of who may be using an Aircraft under this
Agreement, Party A shall at all times have operational control of the Party A
Aircraft and responsibility for compliance with applicable FAR and Party B shall
at all times have operational control of the Party B Aircraft and responsibility
for compliance with applicable FAR.

C. Purpose of Flight. The User agrees that it will use the Operator’s Aircraft
only for purposes expressly permitted by FAR Part 91 of the Federal Aviation
Administration’s (“FAA”) regulations.

D. Scheduling Flights.

i. Schedule Process. In order to schedule a flight on the Operator’s Aircraft,
the User shall contact the Operator’s aviation manager and request use of the
Operator’s Aircraft for a particular date and time and include information with
regard to the destination of the planned flight. The Operator’s aviation manager
shall determine whether the Aircraft is available for lease at that time and
seek approval for the flight from the Operator. If the Aircraft is available,
the Operator’s aviation manager shall handle all details arising out of the
User’s scheduling of the Aircraft, such as filing flight plans and arranging for
in flight catering. Determination of the availability of the Operator’s Aircraft
for lease to the User shall be left to the sole discretion of the Operator. The
Operator shall have the right to cancel a proposed lease of the Aircraft by
telephonic or other notice to the User at any time prior to the departure of the
Aircraft at the inception of the lease. The parties acknowledge that they may
each use the same aviation manager for purpose of this Section 2(D)(i).

ii. Equal Time. The parties intend to lease their Aircraft to one another on an
equal time basis.

a. Each and every lease under this Agreement must be approved by the Operator
prior to scheduling such flight. Approval shall be at the sole discretion of the
Operator. Neither party shall be obligated to make its Aircraft available to the
other party for any flight under this Agreement.

 

-2-



--------------------------------------------------------------------------------

b. For all purposes of this Agreement, a lease of an Aircraft under this
Agreement shall be based on actual logged flight time, and shall include any
positioning flight required by the User.

3. Operational Expenses. No charge, assessment or fee is to be made by either
Party for its respective Aircraft use. Quarterly, the parties shall direct the
aircraft manager of each Aircraft to calculate and provide a written report to
each party showing the number of hours operated under this Agreement (i) during
the most recently ended quarter, (ii) for the then-current calendar year-to-date
and (iii) during the Term of this Agreement. If in any calendar year one party
has leased the other party’s Aircraft for a greater number of hours than the
other party, those hours will be carried forward into the subsequent calendar
year or years of this Agreement for purposes of this reconciliation.

4. Flight Crew.

A. Provision of Flight Crew. As is consistent with the FAR, the Operator shall
provide flight crew for all flights operated under this Agreement. Such flight
crew shall be duly qualified and licensed and shall exercise all of its duties
and responsibilities in regard to the safety of each flight conducted under this
Agreement in accordance with applicable FAR.

B. Pilot Duties. Pilots shall exercise pilots’ duties and responsibilities in
regard to the safety of each flight conducted pursuant to this Agreement in
accordance with the applicable FAR. When safety may be compromised, in the view
of the pilots of any Aircraft used pursuant to this Agreement, the pilots may
terminate a flight, refuse to commence a flight or take other action
necessitated by safety considerations. Nothing in this Agreement shall be
construed to abridge the authority and responsibility of the pilot-in-command as
provided under pertinent FAR Part 91 regulations.

5. Recordkeeping. The Operator shall keep accurate, complete and current,
records pertaining to flight operations in compliance with FAA requirements, as
well as all records kept by reasonable and prudent businesses in the normal
course of operating a flight department. These records shall include flights
conducted, pilot training and licensing, and any Aircraft accidents or
incidents. Such records shall be available to both parties during business
hours.

6. Maintenance.

A. Maintenance Standards. Each Operator shall be solely responsible for securing
maintenance, preventive maintenance and required or otherwise necessary
inspections on its respective Aircraft. Each Aircraft will be maintained and
inspected as required by FAR Part 91.

 

-3-



--------------------------------------------------------------------------------

B. Cost of Maintenance. Each Operator shall bear the cost of all maintenance
performed on its Aircraft, except such additional maintenance or repair which
arises out of the negligence or misconduct of the leasing User, or any other
person or persons for which the User is responsible. Any maintenance or repair
required because of such negligence or misconduct will be fully charged to the
User to the extent such cost is not covered by insurance or a third party.

C. Maintenance Records. Each Operator shall keep accurate, complete and current,
maintenance records on its Aircraft in compliance with FAA requirements. These
records shall include scheduled maintenance, repairs, modifications, scheduled
inspections, functional tests and overhauls performed. Such records shall be
available to both parties during normal business hours.

7. Damage Reports. The Operator shall immediately notify the User of any
accident or incident connected with the use of any of the Aircraft hereunder,
and shall include in such report the time, place and nature of the accident or
incident, the nature and extent of damage caused to property, the names and
addresses of persons injured, the names and addresses of witnesses, and such
other information as may be relevant to such accident or incident.

8. Insurance.

A. Throughout the Term, each Operator shall maintain insurance with respect to
its Aircraft covering:

i. all-risk hull insurance with respect to such Aircraft, against any loss,
theft, or damage to such Aircraft, including, without limitation, extended
coverage with respect to any engine or parts while removed from the Aircraft.
The User shall have no claim to the proceeds of hull insurance maintained with
respect to such Aircraft; and

ii. comprehensive aviation liability insurance with respect to the Operator’s
Aircraft, including, without limitation, aircraft passenger and property damage
coverage for such Aircraft for an amount not less than Four Hundred Million
Dollars ($400,000,000) single limit liability coverage and naming the other
party and each of its affiliates and their respective members, directors,
officers, managers, employees and agents and such other persons as the User may
reasonably request as insureds or additional insureds. Such insurance shall
include waiver of subrogation rights in favor of the Operator and the other
insureds and

 

-4-



--------------------------------------------------------------------------------

additional insureds. Such insurance shall also be primary without any right of
contribution from any other insurance available to any other insureds or
additional insureds.

B. The parties agree that the insurance specified in Section 8(A) shall provide
the sole recourse to User, User’s affiliates, their respective members,
directors, officers, managers, employees and agents and any person claiming by,
through, or under the foregoing (collectively, the “User Parties”) for all
claims, losses, liabilities, obligations, demands, suits, judgments or causes of
action, penalties, fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses (each, a “Claim” and collectively, the “Claims”)
for or on account of, or arising out of, or in any way connected with the
Operator’s breach of this Agreement or possession, maintenance, storage, use or
operation of the Operator’s Aircraft, including injury to or death of any
persons, which may result from, arise out of, or is in any way connected with
the possession, maintenance, storage, use or operation of the Aircraft during
the term of this Agreement.

WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL THE OPERATOR OR ANY OF THE
OPERATOR PARTIES (AS DEFINED BELOW) BE LIABLE TO THE USER, ANY USER PARTIES, OR
ANY OTHER THIRD PART(IES), AS THE CASE MAY BE, FOR ANY CLAIMS IN EXCESS OF THE
AMOUNT PAID TO SUCH USER, USER PARTIES, OR ANY OTHER THIRD PART(IES), AS
APPLICABLE, BY THE OPERATOR’S INSURANCE CARRIER. TO THE EXTENT USER OR ANY OF
THE USER PARTIES OR ANY THIRD PART(IES) BRING(S) A CLAIM OR CLAIMS AGAINST THE
OPERATOR OR ANY OF ITS AFFILIATES OR THEIR RESPECTIVE MEMBERS, DIRECTORS,
OFFICERS, MANAGERS, EMPLOYEES OR AGENTS (COLLECTIVELY, THE “OPERATOR PARTIES”)
IN AN AMOUNT IN EXCESS OF THE AMOUNT PAID TO SUCH PERSON(S) BY THE OPERATOR’S
INSURANCE CARRIER, USER HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE
OPERATOR PARTIES FOR ANY SUCH AMOUNTS IN EXCESS OF THE AMOUNTS PAID BY THE
OPERATOR’S INSURANCE CARRIER.

C. THE OPERATOR SHALL IN NO EVENT BE LIABLE TO THE USER PARTIES FOR ANY
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES AND/OR PUNITIVE DAMAGES OF ANY KIND
OR NATURE UNDER ANY CIRCUMSTANCES OR FOR ANY REASON INCLUDING ANY DELAY OR
FAILURE TO FURNISH

 

-5-



--------------------------------------------------------------------------------

THE AIRCRAFT OR CAUSED OR OCCASIONED BY THE PERFORMANCE OR NON-PERFORMANCE OF
ANY SERVICES COVERED BY THIS AGREEMENT.

D. This Section 8 shall survive termination or expiration of this Agreement.

9. Loss or Damage.

A. Risk of Loss. Each Operator shall bear the risk of loss of its own Aircraft,
even while its Aircraft is being used by the User, and shall have the sole right
to insurance proceeds payable under hull insurance policies maintained by it in
the event of any loss or casualty occurrence.

B. Repair or Replacement. The Operator shall not be obligated to repair or
replace its Aircraft after a loss or casualty occurrence. In the event of a an
actual or constructive total loss of the Aircraft, this Agreement shall
terminate, except with respect to the provisions of this Agreement regarding
Insurance, Indemnification, and Termination, which shall survive the total loss
of the Aircraft.

10. Liens. The User shall not directly or indirectly create or incur any
mortgage, pledge, lien, charge, encumbrance, security interest, right or claim
of any kind (“Lien”) on, or with respect to, the Operator’s Aircraft, title
thereto or any interest therein.

11. Representations and Warranties. Each party represents, warrants and
covenants to the other party that:

(i) it is a corporation or limited liability company, duly organized and
existing in good standing under the laws of the state in which it is organized
with the necessary power and qualifications to perform this Agreement;

(ii) that this Agreement has been duly authorized by all necessary action on the
part of the party and constitutes a valid and binding obligation of such party,
enforceable in accordance with its terms;

(iii) it agrees that it will do nothing to impair the registration of the other
party’s Aircraft in the United States throughout the Term;

 

-6-



--------------------------------------------------------------------------------

(iv) it shall not utilize the other party’s Aircraft for any illegal purpose or
for the purpose of providing air transportation of passengers or cargo, except
as permitted under FAR 14 C.F.R. Part 91;

(v) it will abide by and conform to all such laws, governmental and airport
orders, rules and regulations, as shall from time to time be in effect relating
in any way to the operation and use of the other party’s Aircraft pursuant to
this Agreement; and

(vi) it shall not operate any Aircraft under this Agreement unless such Aircraft
is in airworthy condition.

12. Termination. Either party may terminate this Agreement by providing the
other party ten (10) days’ written notice of its intent to terminate this
Agreement.

13. Miscellaneous.

A. Entire Agreement. This Agreement constitutes the entire agreement among the
parties relating to the subject matter hereof; it supersedes any prior agreement
or understandings among them, oral or written, all of which are hereby canceled.

B. Notices. Any notice, request or other communication to any party by any other
party hereunder shall be conveyed in writing and shall be deemed given on the
earlier of the date (i) personally delivered with receipt acknowledged, or
(ii) telecopied at the time of transmission, or (iii) three (3) days after
mailed by certified mail, return receipt requested, postage paid and addressed
to the party at the address set forth below. The address of a party to which
notices or copies of notice are to be given may be changed from time to time by
such party by written notice to the other parties.

 

To:    Party A    Joust Capital III, LLC    c/o FJ900, Inc.    23411 Autopilot
Drive    Suite 217    Dulles, Virginia 20166    Attention: Philip S. Teigland

 

-7-



--------------------------------------------------------------------------------

To:    Party B    Danaher Corporation    2200 Pennsylvania Avenue, N.W.    Suite
800W    Washington, D.C. 20037-1701    Attention: Vice President-Chief
Accounting Officer

C. No Partnership or Joint Venture. It is not the purpose or intention of this
Agreement to create, and this Agreement shall not be considered as creating, a
joint venture, partnership or other relationship whereby any party shall be held
liable for the omissions or commissions of any other party. No partnership,
legal person, association or jural entities are intended or hereby created by
the parties.

D. Successors and Assigns. The rights and obligations of the parties hereunder
shall inure to the benefit of, and be binding and enforceable upon, the
respective successors, assigns and permitted transferees of the parties.

E. Governing Law. The laws of the State of Delaware (excluding the conflicts of
laws rules thereof) shall govern the validity of this Agreement, the
construction of its terms and interpretation of the rights and duties of the
parties.

F. Severability of Provisions. If any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable provision,
which being valid, legal and enforceable, comes closest to the intention of the
parties underlying the invalid, illegal or unenforceable provision. To the
extent permitted by applicable law, the parties hereby waive any provision of
law which renders any provision of this Agreement prohibited or unenforceable in
any respect.

G. Headings. Headings and captions used herein are inserted for reference
purposes only and shall not affect the interpretation or construction of this
Agreement.

H. Further Assurances. Each party hereto shall execute and deliver all such
further instruments and documents as may reasonably be requested by the other
parties in order to fully carry out the intent and accomplish the purposes of
this Agreement.

 

-8-



--------------------------------------------------------------------------------

I. Counterparts. This Agreement may be executed in counterparts which shall,
singly or in the aggregate, constitute a fully executed and binding agreement.

14. Truth-in-Leasing. In accordance with FAR Section 91.23:

A. The parties agree that they will provide copies and notification of this
Agreement to the FAA as required by FAR Section 91.23.

B. It is hereby stated as follows:

EACH PARTY HEREBY CERTIFIES THAT ITS AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS INTERCHANGE
AGREEMENT (OR SUCH SHORTER PERIOD TO THE EXTENT THE AIRCRAFT IS LESS THAN TWELVE
(12) MONTHS OLD) IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91, AND ALL
APPLICABLE REQUIREMENTS FOR MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN
COMPLIED WITH.

PARTY A AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE PARTY A
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, PARTY A SHALL BE KNOWN AS, CONSIDERED
AND IN FACT WILL BE THE OPERATOR OF THE AIRCRAFT AS PROVIDED HEREIN. PARTY B
AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE PARTY B AIRCRAFT IS
OPERATED UNDER THIS AGREEMENT, PARTY B SHALL BE KNOWN AS, CONSIDERED AND IN FACT
WILL BE THE OPERATOR OF THE AIRCRAFT AS PROVIDED HEREIN.

THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL
CONTROL AND PERTINENT FAR CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE, GENERAL AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT
OFFICE. EACH PARTY AGREES TO UNDERSTAND AND ABIDE BY THESE REGULATIONS.

EACH PARTY HERETO CERTIFIES THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

 

-9-



--------------------------------------------------------------------------------

[The remainder of this page intentionally left blank.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

JOUST CAPITAL III, LLC By:  

/s/ Joseph O. Bunting III

Name: Joseph O. Bunting III Title: Vice President DANAHER CORPORATION By:  

/s/ Robert S. Lutz

Name: Robert S. Lutz Title: Senior Vice President-Chief Accounting Officer



--------------------------------------------------------------------------------

Schedule A

Aircraft Owned or Leased and Operated by Party A

 

Airplane Make and Model:    Bombardier Global Express XRS (BD-700-1A10)
Manufacturing Serial Number:    9378 FAA Registration Number:    N211PB

including all components and accessories appurtenant to, installed in, or
attached to, the airframe, of such aircraft, including the avionics and engines,
together with all loose equipment associated therewith and all available
manuals, maintenance records, and airframe and engine log books.



--------------------------------------------------------------------------------

Schedule B

Aircraft Owned or Leased and Operated by Party B

 

Airplane Make and Model:    Bombardier Global Express XRS (BD-700-1A10)
Manufacturing Serial Number:    9314 FAA Registration Number:    N807DC

including all components and accessories appurtenant to, installed in, or
attached to, the airframe, of such aircraft, including the avionics and engines,
together with all loose equipment associated therewith and all available
manuals, maintenance records, and airframe and engine log books.